 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE G. CHOATE,                                1:19-cv-00473-LJO-SKO (PC)

12                        Plaintiff,                   ORDER WITHDRAWING FINDINGS AND
                                                       RECOMMENDATION TO DISMISS CASE
13            v.                                       AND DIRECTING PLAINTIFF TO
                                                       RESPOND TO ORDER TO SHOW CAUSE
14    KINGS COUNTY SHERIFF, et al.,
                                                       (Docs. 10, 11)
15                        Defendants.
                                                       21-DAY DEADLINE
16

17           Plaintiff George G. Choate is proceeding pro se and in forma pauperis in this civil rights

18   action. On July 30, 2019, the Court issued an order to show cause why this action should not be

19   dismissed for Plaintiff’s failure to exhaust administrative remedies prior to filing suit. (Doc. 10.)

20   The Court ordered Plaintiff to file his response within 21 days and indicated that failure to

21   comply would result in a recommendation that this action be dismissed for failure to obey a court

22   order. (Id. at 2.)

23           On August 9, 2019, the United States Postal Service (USPS) returned the Court’s order as
24   undeliverable. More than two months passed without Plaintiff updating his address with the
25   Court. Thus, on November 4, 2019, the Court issued findings and recommendations that this
26   action be dismissed for failure to prosecute and for failure to exhaust administrative remedies.
27   (Doc. 11.) The findings and recommendations were served on Plaintiff on November 6 and
28   provided him 14 days to file objections thereto. (Id.)
 1              On November 18, 2019, Plaintiff filed objections to the findings and recommendations.

 2   (Doc. 12.) In his objections, Plaintiff states that was “released from prison to … jail then let out a

 3   week later.” (Id.) He further states that, upon release, he was homeless and lost his “paperwork

 4   regarding this lawsuit,” and he had forgotten the Court’s address. (Id.). Plaintiff states that he

 5   received “this paperwork” on November 8, 2019.1 (Id.)

 6              Based on the foregoing, the Court ORDERS:

 7              1. The findings and recommendations issued on November 4, 2019, (Doc. 11), are

 8                   WITHDRAWN,

 9              2. The Clerk’s Office is DIRECTED to send Plaintiff a copy of the order to show cause
10                   issued on July 30, 2019, (Doc. 10), and,

11              3. Within 21 days from the date of service of this order, Plaintiff shall respond to the

12                   order to show cause issued on July 30, 2019, (Doc. 10).

13   If Plaintiff fails to timely respond to the order to show cause issued on July 30, 2019, the

14   Court will recommend that this action be dismissed.

15
     IT IS SO ORDERED.
16

17   Dated:        December 2, 2019                                            /s/   Sheila K. Oberto     .
                                                                   UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28
     1
         Plaintiff also filed a notice of change of address on November 20, 2019. (Doc. 14.)
                                                                   2
